         Case 3:18-cv-01899-CL                 Document 22           Filed 01/19/21          Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON


CHRISTINE G., 1

                  Plaintiff,                                                        Civ. No. 3:18-cv-01899-CL

        v.                                                                          OPINION & ORDER

COMMISSIONER OF SOCIAL
SECURITY,

                  Defendant.

CLARKE, Magistrate Judge:

        Plaintiff Christine G. seeks judicial review of the final decision of the Commissioner of

Social Security ("Commissioner") denying benefits. All parties have consented to magistrate

judge jurisdiction in this case. ECF No. 4. The decision of the Commissioner is REVERSED and

REMANDED for immediate calculation and award of benefits.

                                                BACKGROUND

        Plaintiff filed an application for disability and disability insurance benefits on September

3, 2015, alleging disability beginning July 31, 2014. Tr. 72, 78. At Plaintiffs request, a hearing

was held before an Administrative Law Judge ("ALJ") on October 4, 2017. Tr. 72. On

November 24, 2017, the ALJ issued a decision finding Plaintiff disabled since July 31, 2014. Tr;

78.




1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.


Page I - OPINION & ORDER
       Case 3:18-cv-01899-CL           Document 22        Filed 01/19/21     Page 2 of 9




       On January 19, 2018, the Appeals Council ("AC") sent a notice of its review of the ALJ's

decision. Tr. 4. On September 5, 2018, the AC reversed the ALJ and issued a decision finding

Plaintiff not disabled. Tr. 10. This action followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l )(A). "Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act." Keyser v. Comm 'r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant's impairment severe? (3) Does the impairment meet or
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perform any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949,954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F .3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F .R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F .3d at 953-54.



Page 2 - OPINION & ORDER
       Case 3:18-cv-01899-CL           Document 22        Filed 01/19/21      Page 3 of 9




                                    THE ALJ'S FINDINGS

       The ALJ found Plaintiff disabled as of her onset date based on functional limitations caused

by severe impairments of degenerative disc disease of the lumbar spine status-post fusion, type 1

diabetes with diabetic neuropathy, and obesity. Tr. 4. The ALJ found that Plaintiff could lift 10

pounds frequently, sit for six hours in an eight-hour workday, and stand/walk for six hours in an

eight-hour workday; that she would need to alternate positions every 20 minutes with no effect on

her productivity; that she could only reach, handle, and finger occasionally; that she would be off-

task 20 percent of the workday and she would miss two or more days of work per month. Tr. 4.

       The AC found that the ALJ's RFC assessment "does not comply with our rules and is not

supported by the evidence." Tr. 4. On review the AC, found that Plaintiff had not engaged in

substantial gainful employment from July 31, 2014, through her date last insured. Tr. 8. The AC

found that Plaintiff had the following severe impairments: degenerative disc disease of the lumbar

spine status/post fusion; type 1 diabetes; and obesity.      Id.   The AC found that Plaintiffs

impairments did not meet or medically equal a listed impairment. Id.

       The AC found that Plaintiff had the RFC to perform sedentary work with the following

additional limitations: she could lift and carry ten pounds occasionally and ten pounds frequently;

she could sit for "about 6 hours" in an eight-hour workday; she could stand and walk for "about 6

hours" in an eight-hour workday;· she would need to alternate positions every twenty minutes but

"this change in position would be brief and would not affect productivity"; and she could bend and

stoop occasionally. Tr. 8.

       The AC found that Plaintiff could not perform her past relevant work. Tr. 8. The AC

found that Plaintiff could perform work as a document clerk and a credit card clerk. Tr. 9. As

such the AC found that Plaintiff was not disabled. Tr. 10.




Page 3 - OPINION & ORDER
        Case 3:18-cv-01899-CL           Document 22      Filed 01/19/21      Page 4 of 9




                                  STANDARD OF REVIEW

        The district court must affirm the Commissioner's decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

Batson v. Comm 'r, 359 F .3d 1190, 1193 (9th Cir. 2004). Substantial evidence "means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389,401 (1971) (citation and internal quotation marks omitted).

In reviewing the Commissioner's alleged errors, this Court must weigh "both the evidence that

supports and detracts from the [Commissioner's] conclusion." Martinez v. Heckler, 807 F.2d

771, 772 (9th Cir. 1986).

        When the evidence before the ALJ is subject to more than one rational interpretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shala/a,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the

Commissioner's decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm 'r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ's

decision on account of an error that is harmless. Id. at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                         DISCUSSION

        Plaintiff contends that the AC erred by (1) discounting her subjective symptom testimony

and (2) failing to account for any mental health limitations in Plaintiffs RFC.

   I.      Subjective Symptom Testimony

        Plaintiff asserts that the AC erred by rejecting her subjective symptom testimony. To

determine whether a claimant's testimony is credible, an ALJ must perform a two-stage analysis.




Page 4 - OPINION & ORDER
        Case 3:18-cv-01899-CL           Document 22        Filed 01/19/21       Page 5 of 9




20 C.F .R. § 416.929. The first stage is a threshold test in which the claimant must produce

objective medical evidence of an underlying impairment that could reasonably be expected to

produce the symptoms alleged. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). At the

second stage of the credibility analysis, absent evidence of malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant's testimony regarding the severity of

symptoms. Carmickle v. Comm 'r, 533 F.3d 1155, 1160 (9th Cir. 2008).

       The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant's testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). "General findings are insufficient; rather, the ALJ must

identify what testimony is not credible and what evidence undermines the claimant's complaints."

Id. (internal quotation marks and citation omitted). An ALJ may use "ordinary techniques of

credibility evaluation" in assessing a claimant's credibility, such as prior inconsistent statements

concerning the symptoms, testimony that appears less than candid, unexplained failure to seek

treatment or follow a prescribed course of treatment, or a claimant's daily activities. Id.

       During the hearing, Plaintiff testified that, since her surgery, she has experienced burning

pain in her left leg and severe pain from her lower back to her hip and down to her Achilles tendon.

Tr. 22. Plaintiff testified that she can only relieve her pain by lying down and that doing so reduces

her pain to a two or three out often. Tr. 23. Plaintiff testified that she gets some relief from her

medications, which allows her to sit "a little bit longer," but that Robaxin causes drowsiness. Id.

Plaintiff also uses heat on her back and ice on her Achilles tendon, but does not know if it is helping

"because it bums quite badly." Id. Plaintiff testified that her pain was so severe and her quality

of life so low that she hoped for relief from surgery. Tr. 24. Plaintiff testified that she could sit

for between ten and twenty minutes before needed to stand and that she would need to stand for




Page 5 - OPINION & ORDER
         Case 3:18-cv-01899-CL           Document 22         Filed 01/19/21      Page 6 of 9




up to ten minutes before sitting back down. Tr. 27. Plaintiff estimated that she could walk for

"maybe two blocks" and that she could stand in one position for between two and four minutes.

Tr. 28. Plaintiff testified that Robaxin and muscle relaxants have improved her ability to sleep

through the night. Tr. 29. At the hearing, Plaintiff testified that she had begun experiencing

burning in her right Achilles tendon and was ambulating with a cane. Tr. 30. The cane was not

prescribed, but Plaintiff has discussed it with her physician before beginning to use it and the cane

made her feel .more stable when walking. Id.

         Plaintiff also testified that he experienced neuropathy in her hands, sometimes as numbness

and sometimes as painful "pins and needles." Tr. 24. Plaintiff testified that this sensation was

worse if she tried to do fine manipulation or hold a pen. Tr. 24-25. Plaintiff testified that she

cannot gauge her grip strength and frequently drops things. Tr. 25.

         Plaintiff also testified that she has some trouble maintaining her blood sugar and that, when

her blood sugar levels are high, she experiences blurry vision and feels nauseous and thirsty. Tr.

25-26.

         In terms of mental impairments, Plaintiff testified that she is receiving treatment for anxiety

and depression. Tr. 26. Plaintiff reported that the combination of pain and depression made it

difficult for her to concentrate or learn new things. Id.

         In terms of activities of daily living, Plaintiff testified that her daughter, mother, and

husband did much of the household chores. Tr. 28. Plaintiff testified that she can no longer

vacuum, pull out laundry, empty the dishwasher, or do other tasks that involve bending and

twisting. Id. Plaintiffs mother sends Plaintiffs daughter to school in the morning. Id. Plaintiff

is able to shop with the assistance of her husband, by leaning on the cart and moving slowly. Tr.

29. Plaintiff testified that she could not do a full grocery shopping trip because of her pain. Tr.




Page 6 - OPINION & ORDER
         Case 3:18-cv-01899-CL          Document 22        Filed 01/19/21      Page 7 of 9




30. During shopping trips, Plaintiff testified that her husband and daughter pick things up and "I

pretty much lean on the shopping cart." Id. Plaintiff estimated that she lays down for eight hours

per day. Tr. 28. Plaintiff reported that "essential daily hygiene" had become a struggle for her.

Tr. 32. Plaintiff testified that she was able to use a phone with presets and could type on a keyboard

"a little bit." Id.

        At the close of Plaintiffs testimony, the ALJ thanked Plaintiff, saying "[Y]ou explained

things really well, and you're entirely creditable. I think you're a very creditable person, so I

appreciate talking to you." Tr. 33; see also Tr. 38 ("Well, [Plaintiffj, as I said I find you totally

creditable. I think it's consistent with all the medical evidence, and I'd be hard-pressed to find

anything in your medical record or in your testimony that isn't supported by the medical evidence,

so I'm certainly going to issue a favorable decision."). In his written decision, the ALJ again

credited Plaintiffs testimony:

        After careful consideration of the evidence, I find that the claimant's medically
        determinable impairments could reasonably be expected to cause the alleged
        symptoms. The claimant's statements concerning the intensity, persistence and
        limiting effects of these symptoms are reasonably consistent with the medical
        evidence and other evidence in the record for the reasons explained in this decision.

Tr. 76; see also Tr. 77 (finding Plaintiffs testimony "persuasive and candid.").

        In its decision reversing the ALJ, the AC found that "the clamant had medically

determinable impairments that could reasonably be expected to cause some of her alleged

symptoms, but the claimant's statements concerning the intensity, persistence and limiting effects

of her symptoms are not fully supported and consistent with the medical and other evidence in the

record." Tr. 8.

        Although the AC discusses the medical evidence generally, Tr. 5-7, the AC does not

provide any further discussion of Plaintiffs subjective symptom testimony in its decision, nor does




Page 7 - OPINION & ORDER
         Case 3:18-cv-01899-CL          Document 22        Filed 01/19/21      Page 8 of 9




it identify what testimony is not credible and what evidence undermines it. Absent evidence of

malingering, the ALJ or AC must provide "specific, clear and convincing reasons" for discounting

a plaintiffs subjective symptom testimony and, as the Ninth Circuit has held, general findings are

insufficient. Ghanim, 763 F.3d at 1163 (internal quotation marks and citation omitted). Nor can

a recitation of the medical evidence, as supplied by the AC in this case, suffice in place of specific

clear and convincing reasons:

         We hold that an ALJ does not provide specific, clear, and convincing reasons for
         rejecting a claimant's testimony by simply reciting the medical evidence in support
         of his or her residual functional capacity determination. To ensure that our review
         of the ALJ's credibility determination is meaningful, and that the claimant's
         testimony is not rejected arbitrarily, we require the ALJ to specify which testimony
         she finds not credible, and then provide clear and convincing reason, supported by
         evidence in the record, to support that credibility determination.

Brown-Hunter v. Colvin, 806 F.3d 487,489 (9th Cir. 2015) (emphasis added).

         The AC failed to meet this standard in discounting Plaintiffs subjective symptom

testimony. As the ALJ found Plaintiff to be disabled after crediting her testimony and specifically

pointed to Plaintiffs testimony in reaching that determination, the Court concludes that the error

was harmful. As discussed below, properly crediting this testimony necessitates a finding that

Plaintiff is disabled. "Accordingly, this court need not, and does not discuss the other assignments

of error related to the ALJ's RFC findings." Needham v. Comm'r, 3:16-cv-01380-YY, 2017 WL

4052184, at *12 (D. Or. Aug. 8, 2017).

   II.      Remedy

         The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Triechler v. Comm 'r, 775 F.3d 1090, 1101-02 (9th

Cir. 2014). A rema~d for award of benefits is generally appropriate when: (1) the ALJ failed to

provide legally sufficient reasons for rejecting evidence; (2) the record has been fully developed,




Page 8 - OPINION & ORDER
        Case 3:18-cv-01899-CL           Document 22        Filed 01/19/21      Page 9 of 9




there are no outstanding issues that must be resolved, and further administrative proceedings would

not be useful; and (3) after crediting the relevant evidence, "the record, taken as a whole, leaves

not the slightest uncertainty" concerning disability. Id. at 1100-01 (internal quotation marks and

citations omitted).

       In this case, the AC erred by failing to properly consider Plaintiffs subjective symptom

testimony. The record in this case is fully developed and no useful purpose would be served by

remanding for further proceedings. In this case, the ALJ asked the voc~tional expert ("VE") a

series of hypothetical questions incorporating limitations derived from Plaintiffs testimony

concerning her ability to reach, handle, and finger, and to sit and stand, her need to lay down, being

off-task, and missing days of work. Tr. 35-37. The VE testified that those limitations would be

inconsistent with sustained competitive work.        Id.   As the ALJ noted, crediting Plaintiff's

testimony compelled a finding of disability.        Tr. 38.    Crediting Plaintiffs testimony, and

considering the record as a whole, the Court concludes that there is no serious reason to doubt that

Plaintiff is disabled. Remand shall therefore be for award of benefits.

                                          CONCLUSION

       Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of th

REVERSED and REMANDED for award of benefits.

accordingly.

       It is so ORDERED and DATED this - - ~ , c ; _ __       _,r7




Page 9 - OPINION & ORDER
